DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 03/22/21, has been entered. 

3.  Claims 2-8, 14-15, 20, 22-25, 27 and 34-41 are pending. Claims 1, 9-13, 16-19, 21, 26, and 28-33 are cancelled. Claims 34-41 are newly added. Claims 2, 24, 25, and 27 are amended. Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/20. Claims 2-8, 14-15, 22-25, 27 and 34-41 are under examination.

4.  The current claim set includes improper status identifier(s).  For example, claim 20 is designated as “Previously Presented” but has been withdrawn (see 37 CRF 1.121(c) and MPEP 714).  Appropriate correction is required in the next response to avoid a Notice of Non-compliance.  

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 10/21/20:
The rejection of claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 3 at 
The rejection of claims 23, 24, and 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 4 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 2-8, 14-16, 23-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castado et al. 2008 (US 2008/0311146), found on page 22 at paragraph 17, is withdrawn in light of Applicant’s amendments thereto.

Maintained Rejection: Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.  Claims 2-8, 14-15, 22-25, 27 and 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to methods of enhancing an immune response in a subject against a target antigen comprising administering a complement-activating moiety comprising a Sbi-lll-IV moiety to the subject in conjunction with the target 
However, with regards to the complement-activating moiety, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of each polypeptide (e.g. which amino acids must be maintained and which may be substituted) and the claimed function to be maintained (e.g. enhancing an immune response to a specific target antigen).  It is noted that while the description of the ability of a claimed protein sequence may generically describe that protein molecule's function, it does not describe the molecule itself.  For example, the does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures (i.e. sequence variants) claimed only by a functional characteristic because, without an art-recognized structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. Thus, disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement; See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences; emphasis added. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. For example, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Furthermore, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
With regards to the antigen, the specification describes that Sbi-III-IV and Ag85b Mycobacterium tuberculosis) were expressed alone and/or as a fusion protein and that mice immunized with an Sbi-III-IV-Ag85b fusion construct had a higher immune response (e.g. measured as Th1 proliferation) to Ag85b, than those immunized with only Ag85b and/or Ag85b in combination with an alum adjuvant (e.g. see section starting on page 35; Example 1; and Figure 9). The specification also describes a conjugate of Sbi-III-IV and Pn6B (i.e. a polysaccharide antigen from Streptococcus pneumoniae), wherein a significant increase in surface expression of CD69 was measured for the Sbi-III-IV-Pn6B conjugate as compared to unconjugated Pn6B, but the data is not shown (e.g. see pages 44-47). 
Thus, the specification does not adequately describe methods wherein the target antigen is linked to a carrier peptide but not linked to the complement-activating moiety (i.e. Sbi-III-IV). The specification does not adequately describe methods comprising the use of complement and/or opsonized target antigens. The specification does not adequately describe methods using peptide antigens, except for Ag85b. The specification does not adequately describe a nexus between the limited results for the Ag85b fusion protein and other peptide antigens, used alone and/or fused to Sbi-III-IV and/or fused to a carrier protein.  The specification does not adequately describe methods using target antigens that are carbohydrates, saccharides, polysaccharides, lipids and/or lipopolysaccharides, except for Pn6B. The specification does not adequately describe a nexus between the limited results for Pn6B and carbohydrates, saccharides, other polysaccharides, lipids and/or lipopolysaccharides. The specification does not adequately describe methods wherein the target antigen is from an infectious fungal cell, virus, protozoan, helminth or fluke. The specification does not adequately M. tuberculosis and a single polysaccharide from S. pneumonia.  The specification does not adequately describe a nexus between the results for these bacterial antigens and the breadth and diversity of bacterial antigens encompassed or for the breadth and diversity of antigens from other organisms.  Thus, it is the Office’s position that one of skill in the art would not accept the disclosure of the Sbi-III-IV-Ag85B fusion construct and the Sbi-III-IV-Pn6B conjugate (i.e. both comprising SEQ ID NO: 4), as a sufficient number and/or variety of “representative species” for all of the other sequence variants (see below) combined with all the other distinct and diverse antigens encompassed by the generic claims.  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus.
Furthermore, with regards to the sequences, the specification provides complete structural information for SEQ ID NO: 4 which comprising SEQ ID NOs: 2 and 3; however, the claims, as written, also encompass partial structures thereof (e.g. variants with as little as 80, 85% or 90% similarity).  Yet, the specification does not adequately describe sequences having as little as 90% similarity to SEQ ID NO: 4; or as little as 80-85% similarity to SEQ ID NOs: 2 and 3; and having the claimed functional properties of the ability of increasing an immune response against a specific target agent, as the broadly written claims require.  Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous sequence variants with both these structural attributes and the claimed functional properties have not yet been identified. Therefore, it remains the 
With regards to the state of the art, the functional characteristics of any peptide/protein are determined by its structure (i.e. its sequence of amino acids) as evidence by the art, for example, Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan teaches that as little as one substitution in an amino acid results in unpredictable changes in the 3-dimensional structure of the new peptide sequence which, in turn, results in changes in the functional activity of the peptide sequence (page 936, 1st column). Greenspan teaches that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). Therefore, Greenspan teaches the need to determine the effects of any given amino acid substitution empirically.  Thus, the state of the art supports that the skilled artisan requires guidance on the critical structures of the polypeptide per se (e.g. its sequence and/or critical domains within its sequence). Therefore, the state of the art does not provide adequate written description support for which structural features of the polypeptide would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which amino acids must be conserved in order to maintain the claimed functions).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.). 
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
8. Applicant argues:
“Contrary to the Examiner’s arguments, Applicant is NOT required to describe in detail each and every embodiment of the presently claimed invention” (see Remarks, page 8, emphasis in original).
“For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (see Remarks, page 8).
The claims are drawn to use of domains III and IV of the Staphylococcal Sbi 
The specification need not teach one skilled in the art how to determine whether each embodiment within the scope of the claims is operable. Rather, the specification must teach how to make/or use each embodiment within the scope of the claims without undue experimentation (see Remarks, page 8, emphasis in original).

Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, contrary to Applicant’s assertion, the Examiner did not, anywhere, state that Applicant was required to describe in detail each and every embodiment. In direct contrast, the Examiner outlined Applicant’s failure to describe either (1) the necessary structure-function correlations; or (2) a representative number and variety of species; to constitute possession of the entire genus. Thus, this argument is not persuasive because it is not an inaccurate evaluation of the rejection of record. 
	With regards to argument B, the Office agrees. However, this argument is not persuasive for Applicant because it supports the Office’s position.
With regards to argument C, the Office disagrees and notes the following math. by just this piece of the moiety, is more than 32 billion, each of which may be subsequently mixed-and-matched with an even larger number of sequence variants for SEQ ID NO: 3 (i.e. because the sequence is longer, up to 10 of the 69 amino acids may be substituted and still meet the limitation of 85% similarity to SEQ ID NO: 3; see claim 24) and still fall within the scope of the broadly and variable claims. With regards to the guidance provided in Applicant in paragraphs [0109, 0113], Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims;  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this argument is not persuasive because the claims are not limited to modifications found only in the specification, and/or adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (e.g. SEQ ID NO: 4 comprising SEQ ID NO: 2 and SEQ ID NO: 3), as set forth 
	With regards to argument D regarding the amount of experimentation and/or level of operability, Applicant is reminded that this is a written description rejection and the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. Thus, these arguments are not germane to the written description rejection and it remains the Office’s position that the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number (i.e. billions and billions) of partial structures (i.e. sequence variants) claimed only by a functional characteristic and used in combination with thousands and thousands of diverse antigens, because (1) without a disclosed or art-recognized structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function is highly unlikely and thus disclosure of function alone represents little more than a wish for possession; and (2) the specification does not describe a sufficient number and/or a sufficient variety of representative species to reflect the breadth and variation within the genus. Accordingly, it remains the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus claimed.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


	

Maintained Rejection: Claim Rejections - 35 USC § 112
10.  Claims 2-8, 14-15, 22-25, 27 and 34-41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods for increasing an immune response against an M. tuberculosis and/or S. pneumonia bacteria comprising administering compositions comprising an Sbi-III-IV-Ag85b and/or Sbi-III-IV-6PnB conjugate comprising SEQ ID NOs: 2, 3 and/or 4; the specification does not reasonably provide enablement for all methods of increasing all immune responses, in all subjects, to all infectious organisms, comprising administering all antigens and all sequence variants with as little as 90% similarity to Sbi-III-IV region of the Sbi protein or as little as 80-85% similarity to pieces thereof.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is methods of enhancing an immune response in a subject against a target antigen comprising administering a 
Accordingly, it is the Office’s position that undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species (i.e. one fully describe sequence), what other species may or may not work (e.g. variants and variants of pieces thereof); see MPEP 2164.03.
Breadth of the claims: The broadest reasonable interpretation of the claims covers numerous methods for increasing any and all immune responses, in any and all subjects, against an almost unlimited number and diversity of antigens, from a large variety of distinct infectious organisms including, bacteria in general, and specifically Actinomyces israelii,  Bacillus anthracis, Bacillus cereus, Bacteroides fragiiis, Bartonella henselae, Bartonella quintana, Bordetella pertussis; Borrelia burgdorferi, Borrelia garinii, Borrelia afzelli, Borrelia recurrentis, Brucella abortus, Brucella canis , Brucella meiitensis, Brucella suis, Campylobacter jejuni, Chlamydia pneumoniae, Chlamydia trachomatis, Chlamydophila psittaci, Clostridium botulinum, Clostridium difficile, Clostridium perfringens, Clostridium tetani, Corynebacterium diphtheria, Cryptococcus neoformans, Ehrlichia canis, Ehrlichia chaffensis, Enterococcus faecalis, Enterococcus faecium, Escherichia coli, Francisella tuiarensis, Haemophilus influenzae, Helicobacter pylori, Klebsiella pneumoniae, Legionella pneumophila, Leptospira interrogans, Leptospira santarosai, Leptospira weilii, Leptospira noguchii, Listeria monocytogenes, Mycobacterium leprae, Mycobacterium tuberculosis, Mycobacterium ulcerous, Mycoplasma (e.g. Mycoplasma pneumoniae, Neisseria gonorrhea, Neisseria meningitidis, Nocardia asteroids, Pseudomonas aeruginosa, Rickettsia rickettsia, Salmonella typhi, Salmonella typhimurium, Salmonella enterica, Shigella sonnei, Shigella dysenteriae, Shigella flexneri, Staphylococcus aureus, Staphylococcus epidermidis, Staphylococcus saprophyticus, Streptococcus agalacfiae, Streptococcus pneumoniae, Streptococcus pyogenes, Streptococcus viridans, Treponema pallidum, Ureaplasma urealyticum, Vibrio cholerae, Yersinia pestis, Yersinia enterocolitica. Yersinia pseudotuberculosis; and fungi in general, and specifically Candida albicans, Candida glabrata, Candida rugosa, Candida parapsibsis, Candida tropicaiis, Candida dubliniensis, Aspergillus fumigatus, Aspergillus flavus, Cryptococcus neoformans, Histoplasma capsulatum, Pneumocystis jirovecii, Pneumocystis carinii, Stachybotrys charatum; and viruses in general, and specifically of the type Adenoviridae, Herpesviridae including Herpes simplex, type 1, Herpes simplex, type 2, Varicella-zoster virus, Epstein-Barr virus, Human cytomegalovirus, Human herpesvirus type 8, Papillomaviridae including Human papillomavirus, Polyomaviridae including BK virus, JC virus, Poxviridae including Smallpox, Hepadnaviridae, Parvoviridae, Astroviridae, Caliciviridae including Norwalk virus, Picornaviridae including coxsackievirus, hepatitis A virus, poliovirus, rhinavirus, Coronaviridae including Severe acute respiratory syndrome virus, Flaviviridae including Hepatitis C virus, yellow fever virus, dengue virus, West Nile virus, TBE virus, Togaviridae including Rubella virus, Hepeviridae, Plasmodium falciparum, Plasmodium berghei, Plasmodium yoeiii, Plasmodium vivax, Plasmodium knowlesii, Entamoeba histolytica, Giardia lamblia, Trypanosoma brucei, Trypanosoma cruzi, Leishmania spp., Leishmania Mexicana, Toxoplasma gondii,  Acanthamoeba, Babesia, Balamuthia mandriiiaris, Cryptosporidium, Cyclospora, Naegleria; and all helminthes, including flukes (i.e. which are helminthes); comprising administering Sbi-III-IV or a sequence with as little as 90% similarity to Sbi-III-IV, either conjugated to, or merely admixed with, the target antigen and wherein each piece thereof (i.e. Sbi-III and/or Sbi-IV may independently varying up to 15% each).  
Therefore, while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  Accordingly, undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success.
Amount of direction provided by Inventor and Existence of Working Examples: With regards to the sequences, the specification provides complete and having the claimed functional properties of the ability of increasing an immune response against a target agent, as the broadly written claims require.  With regards to the antigen, the specification discloses that Sbi-III-IV and Ag85b (i.e. a protein antigen from Mycobacterium tuberculosis) were expressed alone and/or as a fusion protein and that mice immunized with an Sbi-III-IV-Ag85b fusion had a higher immune response (e.g. measured as Th1 proliferation) to Ag85b, than those immunized with only Ag85b and/or Ag85b in combination with alum as an adjuvant (e.g. see section starting on page 35; Example 1; and Figure 9). The specification also discloses a conjugate of Sbi-III-IV and Pn6B (i.e. a polysaccharide antigen from Streptococcus pneumoniae) wherein a significant increase in surface expression of CD69 was measured for the Sbi-III-IV-Pn6B conjugate as compared to unconjugated Pn6B, but the data is not shown (e.g. see pages 44-47). 
However, the specification does not sufficiently disclose methods wherein the target antigen is linked to a carrier peptide but not linked to the complement-activating moiety (i.e. Sbi-III-IV). The specification does not sufficiently disclose methods comprising the use of complement and/or opsonized target antigens. The specification does not sufficiently disclose methods using peptide antigens, except for Ag85b. The specification does not sufficiently disclose a nexus between the limited results for the Ag85b fusion protein and other peptide antigens, used alone and/or fused to Sbi-III-IV.  M. tuberculosis and a single polysaccharide from S. pneumonia.  The specification does not sufficiently disclose a nexus between the results for these bacterial antigens and the breadth and diversity of bacterial antigens encompassed or for the breadth and diversity of the other antigens encompassed.  Further, with regards to the sequences, the specification provides complete structural information for SEQ ID NO: 2, 3 and 4; however, the claims, as written, also encompass partial structures thereof (e.g. variants with as little as 80%, 85%, or 90% similarity).  Yet, the specification does not adequately disclose sequences having as little as 90% similarity to SEQ ID NO: 4 or as little as 80-85% similarity with SEQ ID NOs: 2 and 3 and having the claimed functional properties of increasing an immune response against a specific target agent.  The specification does not sufficiently disclose which 1-15% of the amino acids in each sequence may be substituted, while maintaining the claimed functional properties. 
Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach the necessary structure-function correlations and/or a representative number and undue amount of experimentation would be required to practice the full scope of the invention, with a reasonable expectation of success. 
State of the Prior Art and Level of Predictability in the Art: The functional characteristics of any peptide/protein are determined by its structure (i.e. its sequence of amino acids) as evidence by the art, for example, Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan teaches that as little as one substitution in an amino acid results in unpredictable changes in the 3-dimensional structure of the new peptide sequence which, in turn, results in changes in the functional activity of the peptide sequence (page 936, 1st column). Greenspan teaches that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). Therefore, Greenspan teaches the need to determine the effects of any given amino acid substitution empirically.  Thus, the state of the art supports that the skilled artisan requires guidance on the critical structures of the polypeptide per se (e.g. its sequence and/or critical domains within its sequence). Therefore, because the claimed functions cannot be predicted from the claimed variations thereof, the functional characteristics must be determined empirically.  However, based on the astronomically vast number of antigens and sequence an undue amount of experimentation.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD/MD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to methods for increasing an immune response against M. tuberculosis and/or S. pneumonia bacteria comprising administering compositions comprising an Sbi-III-IV-Ag85b and/or Sbi-III-IV-6PnB conjugate comprising SEQ ID NOs: 2, 3 and/or 4, to all of the other methods for increasing specific immune responses against other distinct and diverse antigens using billions and billions of sequence variants, as broadly as is claimed.  The skilled artisan simply cannot envision the structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such structures or to test for such properties, after the fact. Thus, even one of skill in the art, would have to engage in undue experimentation to determine which sequence variations retain the necessary functional properties of increasing an immune response against which antigens, and thereby carry out the full scope of the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the numerous options and combinations, as broadly as is claimed. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is noted that providing methods for determining if an immune response was indeed increased, would not reduce the actual amount of experimentation required to determine which of numerous sequence variants work for which of the numerous antigens/infectious disease conditions because the functional property must still be determined after the fact.  Therefore, it remains the Office’s position that the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the full scope of the invention, with a reasonable expectation of success.  Thus, Applicant has not satisfied 

Applicant’s Arguments
11. Applicant argues:
The fact that experimentation may be complex does not make it undue if the art engages in such experimentation (see Remarks, page 9).
As long as the specification discloses at least one method for making and using the claimed invention that bears reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112 is satisfied (see Remarks, page 9). 
The Specification teaches that the Complement-Activating Moiety (Sbi-lll-IV protein) may be mutated to enhance the immune response to a target antigen; and a person skilled in the art would know that commercial kits are available for introducing site specific mutations into the DNA encoding the Sbi-lll-IV protein(s); and Random mutagenesis is a well-known technique in the art; The specification provides for the recombinant expression of the Sbi-lll-IV protein(s) (see paragraphs [01 62] - [0165]), purification and concentration of the Sbi-lll-IV protein(s) (see paragraphs [01 64] - [01 68]), and in vitro activity assays (see paragraph [0169]). 
The Examples provide in vivo immunizations using different routes of administration, different dosages of the Sbi-lll-IV protein different target antigens (protein (Ag85b) and polysaccharide (Pn6B)) and different Sbi-lll-IV protein constructs (conjugated vs unconjugated to target antigen). 
Response to Arguments
12.  Applicant’s arguments have been fully considered but are not persuasive.
With regards to argument A, the Office agrees, but reiterates that if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  Thus, this argument is not persuasive because, based on the almost unfathomable number of options and combinations of options, e.g. billions, for an almost uncountable number of infectious disease antigens, an undue amount of experimentation would be required to practice the full scope of the invention, with a reasonable expectation of success. Therefore, it remains the Office’s position that the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
	With regards to argument B, the Office again agrees, but notes that the instant specification does not contain at least one method that bears reasonable correlation to the entire scope of the claim. Thus, this argument is not persuasive because, as set forth above, it would not be predictable from the disclosure of any one particular species (i.e. fully describe SEQ ID NO: 4 fused to a single peptide antigen from Mycobacterium tuberculosis or a single polysaccharide antigen from Streptococcus pneumoniae), what other species may or may not work; thus, each option in each combination would need to be tested empirically which would easily rise to a level of non-routine. Consequently, it remains the Office’s position that an undue amount of experimentation would be required to practice the full scope of the invention, with a reasonable expectation of success.
per se, but rather could the skilled artisan practice the full scope of the claims, with a reasonable expectation of success, but without undue experimentation. In other words, the issue is not could a skilled artisan introduce one or more substitutions into any given protein sequence, but rather, based on the instant specification, would they recognize which of the billions and billions of options for the mutations to introduce (e.g. where to introduce the mutation and what to substitute it with) for which of the thousands of antigens/infectious diseases, such that the functional properties of enhancing an immune response against the targeted antigen were indeed maintained (i.e. a specific immune response), and thereby practice the full scope of the invention as claimed.  Thus, Office’s maintains that based on the astronomical number and variety of options and combinations of options, the skilled artisan could not reliably extrapolate to the breadth and diversity of the full scope of the claims, from the limited guidance provided. Consequently, even the skilled artisan would be left to conduct trial-and-error experimentation (i.e. pick one or more of the billions of mutations to select from, hope it works, and then determine, after the fact, if it did or not; and if not then repeat for other options and/or combinations). Therefore this argument is not persuasive because providing methods for determining if a mutation was made or if an immune response was indeed increased, would not reduce the actual amount of experimentation required to determine which of numerous sequence variants work for which of the numerous antigens because the claimed functional properties must still be determined, after the fact.  Therefore, it remains the Office’s position that the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection 
	With regards to argument D, it is noted that one Sbi-III-IV moiety (i.e. fully describe SEQ ID NO: 4 which comprises a combination of fully described SEQ ID NOs: 2 and 3) was used with two antigens (i.e. one protein from Mycobacterium, one polysaccharide from Streptococcus, either conjugated or admixed) from one type of infectious organism (i.e. bacteria). Thus, it remains the Office’s position that the examples bear very little resemblance to the full scope of the claim which encompasses billions and billions of Sbi-III-IV moieties (i.e. variants have as little as 90% similarity to the full sequence or as little as 80-85% similarity independently selected from each of the two pieces thereof) used with thousands of types of antigens not analogous to proteins or polysaccharides (i.e. lipids, carbohydrates, etc.) from thousands of types of infectious organisms as diverse as viruses, protozoa, fungi and worms. Therefore, it remains the Office’s position that the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

New Rejection Necessitated by Applicant’s Amendments
New Rejection: Claim Rejections - 35 USC § 102
13.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.  Claims 2, 4, 5-7, 14-15, 23-25, 27, 34 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster et al. 2005 (US 2005/0256299).
	Foster teaches methods to immunize animals against pathogenic microbes comprising administration of vaccine compositions comprising antigenic polypeptides derived from bacteria, including a 100% sequence identity match to SEQ ID NO: 4 (and thus SEQ ID NOs: 2 and 3) with additional antigens, including for example, polysaccharides (e.g. see [0018, 0028, 0041, 0057-58, 0061]; meeting limitations found in instant claims 2, 4, 5-7, 14, 23-25, and 27). Foster teaches the bacteria is pathogenic and includes Staphylococcus aureus; Staphylococcus epidermidis; Enterococcus faecalis; Mycobacterium tuberculsis; Streptococcus group B; Streptoccocus pneumoniae; Helicobacter pylori; Neisseria gonorrhea; Streptococcus group A; Borrelia burgdorferi, Coccidiodes immitis; Histoplasma sapsulatum; Neisseria meningitidis type B; Shigella flexneri; Escherichia coli; and Haemophilus influenzae (e.g. [0028-0029, 0099]; meeting limitations found in instant claims 14, 15, 34 and 38). Foster does not require a domain having affinity for immunoglobulin Fc, thereby meeting limitation found in newly amended claim 2.

    PNG
    media_image1.png
    566
    752
    media_image1.png
    Greyscale

	Therefore, Foster anticipates the invention as claimed. 


Conclusion
16. No claims are allowed.

17. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

April 9, 2021